DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the description “fig. 9A” and “fig. 9B” are not clearly shown in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the series of frequency multiplier" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 8085100) in view of Mokhtari et al. (US 10797647 and Mokhtari hereinafter).
Regarding claim 1, Brennan discloses a semiconductor device [fig. 2], comprising: a transmitter [fig. 2], comprising: a first circuit [61, figs. 1-2] configured to receive a differential input signal [Xout, Xin] having a first frequency [a frequency reference] and provide a differential modulated signal [RefCLK_P, RefCLK_M] having the first frequency and a first clock phase [reference clock phase]; a second circuit [41] comprising one or more frequency multipliers [44, 46, 48], wherein the series of frequency multipliers is configured to receive the differential modulated signal and provide a differential second signal [140/F and 142/G] having a second frequency greater than the first frequency [… differential signal F, G may be characterized as being a clock signal operating at twice the frequency than the frequency of the input reference signa, col. 5, ln. 1-11] and having a second clock phase [42, 44, 46 for generating or deriving multiple phases or delays of the reference clock signal, col. 5, ln. 12-30]; and an output transformer [divider/138] configured to receive the differential second signal [140 and 142] and transform the differential second signal to a single-ended output signal [a differential to single-ended conversion circuit (as is well known in the art) may be used before the divider to allow use of a single-ended divider circuit, col. 7, ln. 14-19]. Brennan does not explicitly disclose a transformer.
However, Mokhtari discloses a transformer [123, fig. 1] is a differential to a single-ended output signal [col. 3, ln. 64-67]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Brennan by incorporating a transformer to transform the differential second signal to a single-ended output signal as is well known in the art.
Regarding claim 2, Brennan in view of Mokhtari discloses wherein the first frequency is (i) from about 19 GHz to about 20.25 GHz [col. 3, ln. 34-58, ref. ] or (ii) from about 38 GHz to about 40.5 GHz, and the second frequency is from about 76 GHz to about 81 GHz [col. 4, ln. 54-65].

Regarding claim 11, Brennan discloses a method [figs. 1-2], comprising: receiving, by a modulator [61, figs. 1-2], a differential input signal [Xout, Xin] having a first frequency [a frequency reference]; providing, by the modulator, a differential modulated signal [RefCLK_P, RefCLK_M] having the first frequency and a first clock phase [reference clock phase]; multiplying, by a series of one or more frequency multipliers [44, 46, 48], the differential modulated signal to yield a differential second signal [140/F and 142/G] having a second frequency greater than the first frequency [… differential signal F, G may be characterized as being a clock signal operating at twice the frequency than the frequency of the input reference signa, col. 5, ln. 1-11] and having a second clock phase [42, 44, 46 for generating or deriving multiple phases or delays of the reference clock signal, col. 5, ln. 12-30]; transforming, by an output transformer [divider/138], the differential second signal [140 and 142] to a single-ended output signal; and transmitting the single-ended output signal [a differential to single-ended conversion circuit (as is well known in the art) may be used before the divider to allow use of a single-ended divider circuit, col. 7, ln. 14-19]. Brennan does not explicitly disclose a transformer.
However, Mokhtari discloses a transformer [123, fig. 1] is a differential to a single-ended output signal [col. 3, ln. 64-67]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Brennan by incorporating a transformer to transform the differential second signal to a single-ended output signal as is well known in the art.
Regarding claim 14, Brennan discloses a system [figs. 1-2], comprising a transmitter [fig. 2] by forming: a modulator [61, figs. 1-2] configured to receive a differential input signal [Xout, Xin] having a first frequency [a frequency reference] and provide a differential modulated signal [RefCLK_P, RefCLK_M] having the first frequency and a first clock phase [reference clock phase]; a series comprising one or more frequency multipliers [44, 46, 48], wherein the series of frequency multipliers is configured to receive the differential modulated signal and provide a differential second signal [140/F and 142/G] having a second frequency greater than the first frequency [… differential signal F, G may be characterized as being a clock signal operating at twice the frequency than the frequency of the input reference signa, col. 5, ln. 1-11] and having a second clock phase [42, 44, 46 for generating or deriving multiple phases or delays of the reference clock signal, col. 5, ln. 12-30]; and an output transformer [divider/138] configured to receive the differential second signal [140 and 142] and transform the differential second signal to a single-ended output signal [a differential to single-ended conversion circuit (as is well known in the art) may be used before the divider to allow use of a single-ended divider circuit, col. 7, ln. 14-19]. Brennan does not explicitly disclose a transformer and a semiconductor device processing system to manufacture a semiconductor device; and a processing controller operatively coupled to said semiconductor device processing system, said processing controller configured to control an operation of the semiconductor device processing system.
However, Mokhtari discloses a transformer [123, fig. 1] is a differential to a single-ended output signal [col. 3, ln. 64-67] and a semiconductor device processing system [col. 4, ln. 66-67] to manufacture a semiconductor device [col. 5, ln 1-17]; and a processing controller [col. 5, ln 1-2] operatively coupled to said semiconductor device processing system, said processing controller configured to control an operation of the semiconductor device processing system [col. 5, ln 1-17]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Brennan by incorporating a transformer to transform the differential second signal to a single-ended output signal as is well known in the art.
Allowable Subject Matter
Claims 3-10, 12-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842